 446DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLear Siegler,Inc , Energy Products DivisionandDistrict Lodge 120, International Association ofMachinists and Aerospace Workers,AFL-CIOCase 21-CA-24886March 28, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn September 9, 1987, Administrative LawJudge David G Heilbrun issued the attached decisionThe General Counsel filed exceptions and asupporting brief, and the Respondent filed an an-swering briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and OrderThe judge found that the Respondent did notviolate Section 8(a)(1) of the Act by telling employees that they would be disciplined or dis-charged if they continued to engage in picketing,during their own time, in support of anotherunion's labor dispute with the RespondentWe dis-agreeThe Respondent is a corporation engaged in themanufacturing of nuclear components at its SantaAna, California facilityThe Charging Party, Dis-trictLodge 120, International Association of Machinists and Aerospace Workers, AFL-CIO, represents approximately 400 of the Respondents em-ployees for collective bargaining purposesTheUnited Automobile Workers separately representsapproximately 100 of the Respondent's employeesfor collective-bargaining purposesSince approximately 1963, the IAM and the Respondent's collective-bargaining agreements havecontained a no-strike clause, which statesArticle 5No Strike-No Lockout5 1 During the life of this Agreement theUnion will not cause, authorize, participate in,sanction, encourage or condone any strike,slowdown, or work stoppage, and the Compa-ny will not lock out any employee in connec-tion with labor disputes5 2 In the event, however, that there is anystrike, slowdown or work stoppage which isnot authorized by the Union, the Companyagrees that there shall be no liability on thepart of the Union, its officers, representativesor members, provided that in the event of suchunauthorized action they first meet the followmg conditions(a)As soon as possible, but in any eventwithin not more than twenty four (24) hoursafter the occurence of any such unauthorizedaction the Union shall publicly disavow thesame by posting a notice on the bulletin boardprovided for the Union in the plant, statingthat such action is unauthorized by the Union(b)The Union, its officers and representa-tives,shallpromptly order its members toreturn to work, notwithstanding the existenceof any wildcat picket line,(c)The Union, its officers and representatives, shall refuse to aid or assist in any waysuch unauthorized action(d)The Union, its officers and representativeswill in good faith use every reasonableeffort to terminate such unauthorized actionThe International officers, local officers andpaid representatives of the Union will cooperate fully with the Company in ending such oc-currence and returning the employees to workin regular production5 3 Any employee who causes, authorizes,participates in, sanctions, encourages or con-dones any strike, slowdown, work stoppage,for any reason, whatsoever, shall be subject todiscipline or discharge5 4 In the event a question of fact exists asto whether or not an employee has been guiltyof a violation of the Article, only such ques-tionof fact may be resolved through thegrievance and arbitration procedure of thisAgreementOver the course of the bargaining relationship,the parties made various attempts to modify thelanguage of this provisionFor example, in the1980 negotiations the IAM proposed modifying ar-ticle 5 explicitly to allow its member-employees toparticipate in sympathy strikes In the 1983 negotia-tions, the Respondent offered a proposal stating asfollowsEmployees will not recognize, sanction or participate in any picket line by any Union or individual, at or about the premises of the Employer during the duration of this CollectiveBargaining Agreement, whether such strike orpicket line relates to an alleged violation ofState or Federal law or any other matter293 NLRB No 48 LEAR SIEGLER INCIn the most recent negotiations, the JAM attemptedto eliminate all of article 5All attempts to amendarticle 5 have been unsuccessful, however, and theprovisions have remained in the collective bargaining agreements as originally draftedIn July 1986,1 the UAW began a lawful econom-ic strike at the Respondent's Santa Ana facility,which lasted for approximately 20 days During thestrike, several IAM members picketed on their off-duty time Harold Williams, a test technician andan executive board member/trustee of the locallodge, testified that he picketed both before andafter his scheduled work shift and on his own half-hour lunch period It is undisputed that neitherWilliams nor any other JAM represented employeeengaging in such picketing failed or refused to perform any assigned tasks during scheduled workhoursOn July 17, the Respondent issued a letter to theattention of all JAM members who had picketed orwere picketing in support of the UAW strike, stating that the Respondent viewed the picketing as aviolation of the provisions of article 5 of the collec-tive-bargaining agreement The letter further statedthat employees participating in the UAW strikewould be subject to immediate dischargeThe complaint alleges that the Respondent vio-lated Section 8(a)(1) by notifying employees thattheywould be disciplined or discharged if theycontinued to picket in support of the UAW strikeThe General Counsel asserts that the IAM-represented employees were exercising their Section 7rightswhen they picketed in support of the UAWstrike and that the Respondent, in notifying themthat they would be subject to discipline if theycontinued to support the strike, unlawfully interferedwith the exercise of such rights The Respondent contends, however, that the IAM, byagreeing to article 5 of the collective-bargainingagreement, waived the employees' right to supporttheUAW strike The Respondent asserts that aplain and literal interpretation of clause 5 3 necessitates a finding that off duty picketing in support ofthe UAW's strike violated the collective-bargainingagreement Therefore, the Respondent could lawfully notify employees that those employees whocontinued to support the strike would be subject todischargeSection 7 of the National Labor Relations Actgives employees the right to engage in concertedactivities for the purpose of collective bargainingor for other mutual aid or protection Unions, intheir representational capacity, may bargain awaycertain Section 7 rights such as the right to engage1All dates are in 1986 unless otherwise stated447in strikes during the contract term,Mastro PlasticsCorp v NLRB,350 U S 270, 280 (1956), and theright to sanction or encourage strikes,Fournelle vNLRB,670 F 2d 331, 338 (D C Cir 1982) Suchwaivers of employee rights must, however, be explicitly stated, clear and unmistakableMetropolitanEdison Co v NLRB,460 U S 693, 708 (1983)The question presented here is whether the JAMwaived its member-employees' Section 7 right tosupport, while off duty, the UAW's strike when itagreed to article 5 of the collective bargainingagreement The answer to that question turns uponthe proper interpretation of the parties' agreementIncontract interpretationmatters, the parties'intent underlying the language of the contract isalways paramount The principle was recently reaf-firmed inIndianapolis Power & Light, 291NLRB1039, 1041 (1988), where the Board found that "[i]ndeciding the issue of whether sympathy strikes fallwithin a no strike provision's scope, the parties'actual intent is to be given controlling weight " Todetermine that intent, the Board will look to boththe contract language and relevant extrinsic evi-dence such as bargaining history IdThe specific issue inIndianapolis Power & Lightwas whether the phrase "any strike" in a no strikeclause included a sympathy strikeWe held that ifthe only evidence bearing on intent were the lan-guage of the clause itself, then we would find theclause to show, clearly and unmistakably, theunion's intent to waive the right to engage in sym-pathy strikes 2Admittedly, theRespondent ismaking a similar plain language argument in thepresent case, contending that the language in article 5 prohibiting the JAM from `encourag[ing]any strike" includes actions, by means otherthanwork stoppages, of encouraging strikes byother unions and against other employersWe neednot, however, reach the question in this case ofhow such language, standing alone, must be readAs we show below, both the internal structure ofarticle 5 and the collective-bargaining history mdicate that the article 5 language refers only tostrikes or work slowdowns by employees who arerepresented by the JAM, thereby foreclosing its ap-plication to the present disputeInitially, clause 5 1 prohibits the JAM from caus-ing or encouraging "any strike, slowdown or workstoppage" and conversely prohibits the Respondentfrom locking out any employees When read withinthe context of the bargaining relationship, this2Member Johansen concurring stated that a general no stnke proveSionstanding alone is insufficientto find a clearand unmistakablewaiver of the right to engage in sympathy strikes under the standard setforth by the Supreme Court inMetropolitan Edison Co vNLRB460US 693 708 (1983) 448DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDclause prohibits the IAM from causing or encour-aging a strike or other work slowdown by the Re-spondent's employees whom the Union representsand further prohibits the Respondent from lockingout any of those same employees We find no evi-dence to suggest that this clause was intended toreach beyond the parties' relationship with eachotherAdditional language in article 5 supports an interpretation that the focus of the article is to prohibit strikes by the Respondent's IAM representedemployeesClause 5 2, in outlining the IAM's responsibilities in the event of "any strike, slowdownorwork stoppage" clearly contemplates that thestrike or work stoppage will be by IAM-member-employees as evidenced by the language requiringthe IAM to "order its members" back to work Im-plicit in the language "order its members" back towork is the understanding that it was the IAM'smembers who were actually striking or engaging inthe work slowdownClause 5 3 contains the same any strike, slowdown or work stoppage" language as used inclauses 5 1 and 5 2 The Respondent asserts, how-ever, that in clause 5 3 the language should reachbeyond the parties' relationship with each otherand cover strikes by other work forces as wellWeare not persuaded by the Respondent's argumentInitially,we find that the language in question-any strike, slowdown, or work stoppage-wouldlikely have the same meaning throughout the entirecontract articleThus, as the language referred tostrikes or work slowdowns by the unit employeesin the previous clauses, the parties likely intendedfor it to refer to strikes or work slowdowns by unitemployees in clause 5 3 as well Furthermore, suchan interpretation is logicalGiven this constructionof "strike" and similar terms, clause 5 3 states thatany employee who encourages or participates inany strike or work slowdown by the unit employ-ees,which would necessarily violate the earlierprovisions of article 5, shall be subject to disciplineor discharge 3 Thus, clause 5 3 binds the individualemployees as well as the IAM to the agreement'sno-strike provision8Clauses containing language similar to that of clause 5 3 have tradetionally been included in agreements to prohibit employees from startingwildcat strikes ForexampleinFournelle vNLRBsupra the partiescollective bargaining agreement contained a clause similar to the one setforth above There an off duty employee went to his union hall and metwith his fellow unit employees who were engaged in a wildcat strike Atthe meetingthe offduty employee spoke out in supportof thewildcatstrikeThe employer disciplined the employee for supporting the strikeAlthough the employee asserted that he was exercising his Sec 7 rightsin speaking out in support of the strike the court found that the employer did not violate the Act by disciplining the employee reasoning thatthe union had waived the employees right to encourage a contractuallyforbidden strikeThe language of clause 5 3, considered withinthe context of article 5, indicates that the parties intended that the "any strike, slowdown or workstoppage" language refer to strikes or work slow-downs by the Respondent's employees who arerepresented by the IAM Consequently, we findthat the contract language does not support a finding that the Union waived its member employeesright,while off duty, to picket in support of an-other union's lawful strike against the RespondentWe further find that the circumstances surround-ing the negotiation of the parties' collective-bar-gaining agreement fail to support a finding that theIAM waived its member employees' right to picketin support of the UAW strike Turning to the bargaining history of the instant provision, we notethat this provision has appeared in the parties' collective bargaining agreements since the mid-1960'sand that it has remained unchangedIn negotiationsleading up to the 1983 contract, the Respondentproposed that the no-strike clause be clarified toaddress the instant situation Specifically, the Re-spondent proposed that "[e]mployees will not recognize,sanction or participate in any picket line byany Unionat or about the premises of the Em-ployer" The IAM rejected the Respondent'sproposal and the Respondent withdrew itThe Respondent now asserts in its brief that theproposed change was not an attempt to secure ad-ditional concessions from the IAM, but rather anattempt expressly to state the parties' mutual under-standing of the meaning of article 5We find thischaracterization unlikelyThe IAM s refusal toaccept the Respondent's proposal indicates that theproposal was not just a clarification of the parties'mutual understandingof article 5, but rather a sub-stantive change in the agreement that the IAM wasunwilling to accept The Respondent's unsuccessfulattempt to clarify article 5 to prohibit the type ofactivity engaged in by the IAM-represented em-ployees here weighsagainst afinding that the con-tract, as originally drafted, barred such activityBased on a review of the contractlanguage andthe circumstances surrounding the negotiation ofthe agreement, we find no clear and unmistakablecontractualwaiver of the employees' right toengage inpicketing, on their owntime, in supportof anotherunion'slawful strike against the Respondent Since the IAM did not clearly and unmistakably waive its member employees' Section 7right to support the UAW strike, we find that theRespondent's threat to discipline the employees forexercising that right is a violation of Section8(a)(1)of the Act LEAR SIEGLER INC449ORDERThe National Labor Relations Board orders thatthe Respondent, Lear Siegler, Inc, Energy ProductsDivision, Santa Ana, California, its officers,agents, successors, and assigns, shall1Cease and desist from(a)Threatening to discipline or discharge em-ployees for picketing, on their own time, in supportof another union's lawful strike(b) In any like or related manner interferingwith, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Post at its facility in Santa Ana, California,copies of the attached notice marked "Appendix "4Copies of the notice, on forms provided by the Re-gionalDirector for Region 21, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material(b)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complycise of the rightsguaranteedyou by Section 7 ofthe ActLEAR SIEGLER,INC, ENERGY PROD-UCTSDIVISIONJill P Glosser,for the General CounselKenneth E Ristau Jr (Gibson Dunn & Crutcher)ofNewport Beach California for the RespondentDECISIONSTATEMENT OF THE CASEDAVID G HEILBRUN, Administrative Law Judge Thiscase was tried at Los Angeles, California, on 29 May1987 The charge was filed by District Lodge 120, International Association of Machinists and Aerospace Workers,AFL-CIO (the Union) on 8 August 1986, and thecomplaint was issued 16 September 1986 The primaryissue is whether Lear Siegler, IncEnergy Products Division (Respondent) unlawfully notified employees theywould be disciplined or discharged if engaging, or continuing to engage, in picketing to support a collaterallabor dispute with the Employer, in violation of Section8(a)(1) of the National Labor Relations ActOn the entire record,' including my observation of thedemeanor of the the witnesses, and after consideration ofbriefs filed by the General Counsel and Respondent Imake the followingFINDINGS OF FACTIJURISDICTION4 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice readingPosted by Order ofthe NationalLaborRelations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT threaten to discipline or dischargeemployees for picketing, on their own time, in sup-port of another union's lawful strikeWE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-Respondent, a corporation manufactures nuclear components at its facility in Santa Ana California where itannually ships goods valued over $50,000 directly outside the State Respondent admits and I find that it is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and, relatedly, that boththeUnion and the United Auto Workers Union, fullyand formally the International UnionUnited AutomobileAerospace and Agricultural Implement Workers ofAmerica, Inc (UAW) are each a labor organizationwithin themeaningof Section 2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA Basis of AnalysisThese parties including predecessor business entities asan employer of the locale, have had successive collective bargaining agreements since approximately 1963The current agreement, as effective from 28 June 1986 to30 June 1989, contains as its article 5 a comprehensiveNo Stnke-No Lockout provision which has continued in this identical language without change since inception of the Union s recognition Thus it now reads, ascontinually so over the course of all prior agreementsITranscript correction is noted and corrected 450DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD5 1 During the life of this Agreement the Unionwill not cause authorize participate in, sanctionencourage or condone any strike, slowdown, orwork stoppage, and the Company will not lock outany employee in connection with labor disputes5 2 In the event, however, that there is anystrike slowdown or work stoppage which is not authorized by the Union, the Company agrees thatthere shall be no liability on the part of the Union,itsofficersrepresentatives ormembers, providedthat in the event of such unauthorized action theyfirstmeet the following conditions(a)As soon as possible, but in any event withinnot more than twenty four (24) hours after the occurrence of any such unauthorized action the Unionshall publicly disavow the same by posting a noticeon the bulletin board provided for the Union in theplant, stating that such action is unauthorized by theUnion(b)The Union, its officers and representativesshall promptly order its members to return to work,notwithstanding the existence of any wildcat picketline,(c)The Union, its officers and representatives,shall refuse to aid or assist in any way such unauthorized action(d)The Union, its officers and representativeswill in good faith use every reasonable effort to terminate such unauthorized action The Internationalofficers local officers and paid representatives ofthe Union will cooperate fully with the Company inending such occurrence and returning the employees to workin regularproduction5 3 Any employee who causes authorizes, participates in, sanctions, encourages or condones anystrike, slowdown, work stoppage for any reasonwhatsoever, shall be subject to discipline or discharge5 4 In the event a question of fact exists as towhether or not an employee has been guilty of aviolation of this Article only such question of factmay be resolved through the grievance and arbitraLion procedure of this AgreementIn the course of various past negotiations the partiesexchanged proposals by which each sought some beneficialmodification to this portion of the contract Amongthese were efforts by the Unionto eliminatelockout features of the clause, or to neutralize or delete it, and inthe 1983 negotiations, a proposal by Respondent to addthe following phraseologyEmployees will not recognize, sanction or participate in any picket line by any Union or individual,ator about the premises of the Employerduring the duration of this CollectiveBargainingAgreement whether such strike or picket line relates to an alleged violation of State or Federal lawor any other matterIn keeping with the comment above that language onwhich this case focuses remained unchanged through thelife of various contracts, none of the proposals for modification as advanced by either of the parties succeeded inachieving any form of change in wording whatsoeverApart from the Union s bargaining unit, which predominately includes approximately 400 employees of thisindustrialemployer, the United AutomobileWorkers(UAW) separately represents approximately 100 On 2July 1986 this smaller, secondary bargaining unit of theother labor organization commenced a lawful economicstrike at the facility 2 As typically the case UAW members picketed in support of their strike, which continueduntil at least 20 JulyDuring this timespan of the UAW strike several union(IAM) members picketed on their off duty time HaroldWilliams a test technician, mechanical and currently executive board member/trustee of the local lodge as wellas formerly an officer of the Union s district lodge, wasone such personengagingin this form of picketing Illustratively he did so both before and after his scheduledwork shift, and on his own half hour lunch period of11 15 to 11 45 a in Most employees of the Union s bargaining unithad the same lunchbreak as Williams, although production requirements such as the need to continuously monitor a machining cut might cause occasional variances on the part of particular employees NeitherWilliams nor any other IAM represented employee engaging inthis described form of picketing failed or refused to perform any tasks within their own scheduledand assigned shifts or functionsOn 17 July Respondent caused the following letter tobe issued for the attention of all union (IAM) memberswho had or were picketing only and during their owntimeThis letter shall be your formal notification underourCollectiveBargainingAgreement that yourUnion and its elected representatives and membersare inviolation of the provisions of the No Strikeprovision of Article 5On July 16 and 17, Mr John Garcia Chief Stewand and Mr Harold Williams negotiating committeeman and approximately eighteen (18) otherIA M members joined the U A W picketers on theRedhill side of our facility, some including theelected representativesmentioned above carryingpickets which readU A W on Strike The actionisa direct violation of Article 5 3 which statesAny employee who causes, authorizes, participatesin,sanctions, encourages or condones any strike,slowdown, work stoppage for any reason whatsoever, shall be subject to discipline or dischargeThe Company intends to hold the Union, its offscers and representatives and its members to its' responsibilities as set forth in article 5 and any otherarticleswhich may apply, and will hold the Unionresponsible for any and all damages incurred by thiswillful breach of our contractYou are hereby requested to comply with yourobligations under Article 5 2 of the Agreement andare further advised that any I A M employee par2All dates are in 1986 unless otherwise indicated LEAR SIEGLER INC451ticipating in the strike should be notified that theyare subject to immediate dischargeThis notification, or as the General Counsel pleaded it a"[telling]of imminent, potential employment adversity,is the challenged conduct from which the primary issueof this case is framedB AnalysisDecision here must combine anassessmentof contractualwaiver principles as validly accepted by a labor organization,coupled with fair characterization of the conduct engaged in by IAM members to the displeasure ofRespondent At the outset it is known that unions have athreshhold representational capacity to bargain awayotherwise statutorily protected rights of employeesN L R B v Allis Chalmers M f g C o,388U S 175, 180(1967)CfMastro Plastics Corp vNLRB,350 U S 270(1956)The waiver in such an instance must be clearand unmistakable by expressionMetropolitan Edison CovNLRB,460 U S 693, 708 (1983)From this guidance it is plain that any type of conductclearly tantamount to the real and common meaning ofchosen contractual verbs as associated to a strike contextwas potentially within the waiver authority of the UnionhereThe various negotiating ploys of recent years donot affect this outlook, for as to them the parties attempted nothing more than ordinaryinstitutionalefforts atclipping or adorning, as the case might be, any phraseology that might modifyingly result from an overall courseof bargaining In this senseInsuranceWorkers Local 60(HancockMutual),236 NLRB 440 (1978) relied on bythe General Counsel, is insufficiently germane both because of the distinctive facts of that case and because theindustry involved was one touched prominently by otherthanorthodox tactics involving maximized economicpressure on an employeratminimizedcost to the contesting labor organizationInsurance Agents vNLRB,361 U S 477 (1960) RelatedlyLewittes Furniture Enterprises244 NLRB 810 (1979) andLaMesa ConvalescentHospital217 NLRB 182 (1975) both cited by the GeneralCounsel, are distinguishable because these cases involved fact situations of no contract and communicatedambiguity respectivelyThe case the General Counsel would earnestly distinguish isIndianapolis Power & Light Co273 NLRB 1715(1985) In this recent holding the Board reconsideredearlier views by deciding that simple sympathy strikeconduct of an employee in reference to crossing a picketline at an employers customer did violate a valid anddensely worded no strike clause This draws principles ofIndianapolisPowerintoan analogous evaluation ofwhether the conduct of Williams and others here was inbreach of article 5 The General Counsels other citedauthorities,Burns Ford,182NLRB 753 (1970),SearsRoebuck & Co,168 NLRB 955 (1967) andWolfie's,159NLRB 686 (1966), are each insufficiently germane orwholly inapplicable to these factsOn the other hand, and as argued by Respondent, theDelaware Coca ColaandFournellecases3 areeach persuasively in pointDelaware Coca-Colacautions only notto read assertedly explicit waiverlanguage too expansively,an edict that need not be offended here wherethe contractual verbencouragesis,asitmust be,looked to Such was directly involved inFournellewhere, apart from the separate issue of disparate discipline imposedon a unionofficial, the individual in questionhad realistically lent support to an unprotectedstrike and thus became its participantHere the UAW was on economic strike in a traditional,ordinarysense,and for the predictable objectives ofsuch economic pressure The UAW membership was, aIthough a minority, numerically significant in terms ofcreatingor influencing operational disruptionThusviewed,Williams and his cohorts engaged in conduct ofan auxiliary or accessonal character conduct that maybetter be termed ancillary to the UAW strike and certainly supportive of it by way of open encouragement Itmight be thought that Respondent verges on attaining,by bluff if not intimidation, what it could not obtain inbargainingBut that would be an unschooledassessmentof the significance attachable to its 1983 bargaining proposal, because to attempt a wordy enlargement of whatalready exists, and for years has existed, does not varyarticle 5 in its basic form or impact There is no new ornotablebargaining history(or intent) present simplybecause bettersemanticsare envisioned by one party butapprehensively resisted by the adversary From the competing choices of exoneration because waiverlanguage isinsufficiently explicit and a settled policy favoring fundamental statutory rights of employees I believe theformer consideration predominatesOn the rationale ofIAM members having violated the collective bargainingrepresentative's contractual waiver as present without astrainingof either words or the essential thrust of labormanagement tactics, I am satisfied and believe that theno strike language of article 5 was violated This in turnshelteredRespondents written threats of discipline ordischarge, and leads to a result under whichallegationsof the complaint are not establishedCONCLUSIONS OF LAW1Respondent Lear Siegler,Inc, EnergyProducts Division is an employer engaged in commerce within themeaning ofSection 2(6) and(7) of the Act2The Union and the UAWare and at all times matenal have been each a labor organizationwithin themeaning of Section 2(5) of the Act3Respondent has not committed the unfair laborpractices alleged in this complaint[RecommendedOrder fordismissal omitted from publication ]8DelawareCoca Cola Co v Teamsters Local 326624 F 2d 1182 (3dCir 1980)FournellevNLRB670 F 2d 331 (D C Cir1982) enfg asmodifiedBethlehemSteel Corp252 NLRB982 (1980)